                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL ROBINSON,                              :
         Plaintiff,                            :           CIVIL ACTION
                                               :
       v.                                      :
                                               :
CORIZON HEALTH INC., et al.,                   :           No. 17-3868
         Defendants.                           :

                                           ORDER

       AND NOW, this 5th day of February 2019, upon consideration of Defendant Michelle

DiLauro’s Motion for Summary Judgment, Defendant Bruce Blatt’s Motion for Partial Summary

Judgment, Defendant Robin Clemons’ Motion for Partial Summary Judgment, and Defendants

Roseann Green, Charlotte Hamilton, Karen McKinney, and Constance Orji’s Motion for

Summary Judgment, Plaintiff’s responses, and Defendants’ replies, and for the reasons provided

in the Court’s Memorandum dated February 5, 2019, it is ORDERED that:

       1. Defendant Michelle DiLauro’s motion (Doc. No. 61) is GRANTED. All claims

            against her are DISMISSED.

       2. Defendant Bruce Blatt’s motion (Doc. No. 62) is GRANTED.

       3. Defendant Robin Clemons’ motion (Doc. No. 63) is DENIED.

       4. Defendants Roseann Green, Charlotte Hamilton, Karen McKinney, and Constance

            Orji’s motion (Doc. No. 64) is GRANTED IN PART and DENIED IN PART. All

            claims against Defendants Roseann Green, Karen McKinney, and Constance Orji are

            DISMISSED. Counts I (Violation of Civil Rights) and V (Punitive Damages) are

            DISMISSED with respect to Defendant Charlotte Hamilton. However, Plaintiff may

            proceed with Count II (Negligence/Medical Malpractice) against her.
       It is FURTHER ORDERED that the remaining parties shall attend the Settlement

Conference scheduled on Thursday, February 7, 2019 at 10:00 a.m. in Room 13613, United

States Courthouse, 601 Market Street, Philadelphia, Pennsylvania 19106, pursuant to the Court’s

Order of January 30, 2019 (Doc. No. 77).



                                            BY THE COURT:



                                            Berle M. Schiller, J.




                                               2
